DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
The claim amendment dated July 20, 2021 has been entered.  Claims 1, 5-11, and 13 were amended.  Claim 14 was newly added.  Claims 2-4 are canceled claims.  Claims 1 and 5-14 are pending.
The rejection of claims 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) for the reasons set forth in the last office action is withdrawn due to the amendment.
The rejection of claims 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Tokito et al. (US 6,416,887 B1) for the reasons set forth in the last office action is withdrawn due to the amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Tokito et al. (US 6,416,887 B1) in view of Tobise (US 2007/0138953 A1) for the reasons set forth in the last office action is withdrawn due to the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2013/0105771 A1) in view of Lecloux et al. (US 2008/0213624 A1).
Ryu et al. teaches the following chemical formula 1 for an organic light emitting display device (see abstract):

    PNG
    media_image1.png
    209
    499
    media_image1.png
    Greyscale
.
In the formula 1, X may be NR17, O, or S (see par. 83) and Y may be O or S (see par. 83).  The Ar3 may be a substituted or unsubstituted C6 to C30 aryl group (see par. 85).   Ryu et al. does not specifically list tetraphenylene as a C6 to C30 aryl group, but does list specific groups such as pyrenyl, chrysenyl, and perylenyl as aryl group examples (see par. 88).  In analogous art, Lecloux teaches known polycyclic aromatic groups include pyrene, chrysene, perylene as well as tetraphenylene (see Lecloux page 4, par. 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tetraphenylene as the Ryu et al. Ar3 group, because tetraphenylene comprises a number of carbon atoms within 3 group and also tetraphenylene is a known aromatic group as taught by Lecloux.  One would expect to achieve a compound including a tetraphenylene group within the defined formula of Ryu et al. with a predictable result and a reasonable expectation of success.
	Regarding claim 1, the Ryu et al. formula 1 reads upon instant Formula 3.
	Regarding instant L groups and claims 5 and 6, Ryu et al. Ar1 and Ar2 may be aryl groups such as C6 phenylene (see par. 85) or Ar2 is not present (i.e., “single bond”) when m is 0 (see Ryu claim 1).  The bond to the Ryu et al. Ar3 of Ryu et al. formula 1 corresponds to “single bond”.
	Regarding claims 9 to 11, the light emitting diode may include an anode, a cathode, and at least one organic thin layer between the anode and the cathode.  At least one organic layer includes the compound (see par. 113).  The claimed device structure only requires a Formula 1 compound in a layer between electrodes of a device.  Layers of a Ryu device may include an electron blocking layer (see par. 104), a hole transporting layer (see par. 104), and hole injection layer (see par. 104).  
	Regarding a formulation of claim 13, the compound may be used in combination with a host or dopant material (see par. 114).   Additionally, the compound may be used within a formulation in a wet coating method when deposited as a layer (see par. 126).
	Regarding claim 14, the X and Y of Ryu et al. formula 1 may selected from O or S (see par. 83).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2013/0105771 A1) in view of Lecloux et al. (US 2008/0213624 A1), in further view of Tobise (US 2007/0138953 A1).
Ryu et al. and Lecloux are relied upon as set forth above for the rejection of claims 1, 8 and 11.
Ryu et al. teaches compounds of formula may be used for a hole transport and/or hole injection layer (see Ryu par. 104, 114), but Ryu et al. does not appear to teach specifically that a p-type compound is further added to the same layer as the derivative of formula (1).  In analogous art, Tobise teaches a p-dopant may be added to a hole-injection or hole-transport layer of an organic light emitting device in order to increase the number of holes in the material (see Tobise par. 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a p-dopant in a hole transporting functional layer of an organic electroluminescent device, because one would expect the p-dopant to provide the similar benefit of increased hole mobility of the material.  Additionally, the p-dopant is taught to be suitable for a hole transport/injection layer and the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  

Claims 1, 5-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2016/0093810 A1) in view of Lecloux et al. (US 2008/0213624 A1).
Miyake et al. teaches material for an organic electroluminescent device according to Formula 1 (see abstract and par. 8):

    PNG
    media_image2.png
    143
    273
    media_image2.png
    Greyscale
.
Ar1 is the following formula 2 (see par. 9):

    PNG
    media_image3.png
    131
    409
    media_image3.png
    Greyscale

where l+m is an integer of from 0 to 2 (see par. 10), groups Ar2 to Ar4 are aryl group of 6 to 50 ring carbon atoms (see par. 10).
 	Miyake et al. does not specifically list tetraphenylene as a C6 to C80 ring carbon aryl group for the Ar1 group, but does list specific groups such as phenanthrene (see par. 12).  In analogous art, Lecloux teaches known polycyclic aromatic groups include phenanthrene (see Lecloux page 4, par. 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tetraphenylene as the Miyake et al. Ar1 group, because tetraphenylene comprises a number of carbon atoms within the defined range of aryl groups for the Ar1 group and also tetraphenylene is a known aromatic group as taught by Lecloux.  One would expect to achieve a compound having a tetraphenylene group within the defined formula of Miyake et al. with a predictable result and a reasonable expectation of success.
Regarding claim 1, the Miyake et al. formula 1 reads upon instant Formula 3.
1.
	The Miyake in view of Lecloux compounds as discussed above correspond to at least compound 202 of instant claim 7:

    PNG
    media_image4.png
    162
    169
    media_image4.png
    Greyscale
.
	Regarding claims 9 to 11, the light emitting diode may include an anode, a cathode, and at least one organic thin layer between the anode and the cathode.  At least one organic layer includes the compound (see par. 39).  The claimed device structure only requires a Formula 1 compound in a layer between electrodes of a device.  Layers of a device may include the material between an emission layer and the anode (where an “electron blocking”, “hole transporting” or “hole injecting” layer is located), which meets the structural layer requirements of a device as set forth in claims 9-11 (see par. 43-44, 49, and 58).
	Regarding a formulation of claim 13, the compound may be used in combination with a dopant material when used as emitting layer host material (see par. 44, 49, 50).  
	Regarding claim 14, the Miyake et al. formula 1 corresponds to each instant X and Y as O.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2016/0093810  A1) in view of Lecloux et al. (US 2008/0213624 A1), in further view of Tobise (US 2007/0138953 A1).
Miyake et al. and Lecloux are relied upon as set forth above for the rejection of claims 1, 8 and 11.
Miyake et al. teaches compounds of formula may be used for a hole transport layer (see par. 44, par. 58), but Miyake et al. does not appear to teach specifically that a p-type compound is further added to the same layer as the derivative of formula (1).  In analogous art, Tobise teaches a p-dopant may be added to a hole-injection or hole-transport layer of an organic light emitting device in order to increase the number of holes in the material (see par. Tobise 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a p-dopant in a hole transporting functional layer of an organic electroluminescent device, because one would expect the p-dopant to provide the similar benefit of increased hole mobility of the material.  Additionally, the p-dopant is taught to be suitable for a hole transport/injection layer and the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Mujica-Fernaud et al. (US 2017/0018710) teaches polycyclic monoamine compounds for EL devices and is considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786